NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MODESTO LEONEL URRUTIA, AKA                     No.    18-73404
Modesto Urrutia Castillo, AKA Lionel
Urrutia Leonel, AKA Leonel Urritia,             Agency No. A028-574-930

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Modesto Leonel Urrutia, a native and citizen of Nicaragua, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      In his opening brief, Urrutia does not make any arguments challenging the

agency’s dispositive adverse credibility determination. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, we deny the petition for

review as to Urrutia’s withholding of removal claim.

      Substantial evidence supports the agency’s denial of CAT relief because it

was based on the same testimony the agency found not credible, and Urrutia points

to no other evidence in the record that compels the conclusion that it is more likely

than not he will be tortured by or with the consent or acquiescence of the

government if returned to Nicaragua. See Farah v. Ashcroft, 348 F.3d 1153, 1157

(9th Cir. 2003).

      We lack jurisdiction to consider Urrutia’s contentions as to a proposed

particular social group, cancellation of removal, and adjustment of status because

he failed to raise these issues before the agency. See Barron v. Ashcroft, 358 F.3d

674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

administrative proceedings below).




                                          2                                   18-73404
      Urrutia does not make any arguments challenging the BIA’s denial of his

due process claim. See Lopez-Vasquez, 706 F.3d at 1079-80.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                                  18-73404